Citation Nr: 0821724	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-27 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher initial evaluation for mechanical 
low back pain, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for multiple joint 
pain.

3.  Entitlement to service connection for ovarian cysts.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel





INTRODUCTION

The veteran served on active duty from October 2001 to 
February 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  The September 2004 decision denied 
service connection for multiple joint pain and ovarian cysts 
and granted service connection for mechanical low back pain 
and assigned a noncompensable rating, effective from February 
5, 2003.  This rating was subsequently increased to 10 
percent, effective from February 5, 2003, in August 2006.

The issue of service connection for ovarian cysts is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have more than slight limitation of 
motion of her lumbar spine and her forward flexion of her 
thoracolumbar spine is greater than 60 degrees.  

2.  The veteran does not have a currently diagnosed 
disability concerning her complaints of multiple joint pain.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for mechanical low back pain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Codes 5292, 5295 (2003), 5237 (2007).

2.  The criteria for service connection for multiple joint 
pain are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is  
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Concerning the claim for a higher rating for multiple joint 
pain, the duty to notify was satisfied through a March 2003 
letter to the veteran, which was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of the evidence required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was notified of effective dates for ratings and 
degrees of disability in March 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, any 
deficiencies in VA's duties to notify the veteran concerning 
effective date or degree of disability for the multiple joint 
pain claim is harmless, as service connection has been denied 
thus rendering moot any issues with respect to implementing 
an award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Concerning the claim for a higher rating for mechanical low 
back pain, the United States Court of Appeals of the Federal 
Circuit has held that once the underlying claim is granted, 
further notice as to downstream questions, such as the 
effective date, is not required.   See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records 
and VA medical records, and provided the veteran with VA 
examinations in January 2005.  VA has satisfied its 
assistance duties.

Mechanical low back pain 

The veteran appeals the initial rating for mechanical low 
back pain assigned upon the grant of service connection.  The 
veteran argues that a higher rating should be assigned for 
this disability.  She notes that there are positive X-ray 
findings and that she was medically boarded from the service 
because she could no longer do her job due to it.  The 
disability is rated under new Diagnostic Code 5237 by the RO.  
New Diagnostic Code 5237 is for lumbosacral or cervical 
strain.  The claim was filed in February 2003, and there have 
been changes to the rating schedule since then.  Thus, both 
the old and the new rating criteria apply, but the new 
criteria can not be applied before the September 2003 
effective date.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

Prior to September 26, 2003, under 38 C.F.R. § 4.71a, 
limitation of motion of the lumbar spine was rated 10 percent 
when slight, 20 percent when moderate, and 30 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Prior to September 26, 2003, Diagnostic Code 5295, 
lumbosacral strain, provided a 10 percent rating with 
characteristic pain on motion.  It provided a 20 percent 
rating if there is muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  Severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion is given a 40 
percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the new rating criteria from 38 C.F.R. § 4.71a (2007), 
diseases and injuries to the spine are to be evaluated under 
diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
..............................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
.................................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
........................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a (2007), General Rating Formula for Diseases 
and Injuries of the Spine.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disability has not significantly changed 
and that a uniform rating is warranted.

On VA examination in January 2005, the veteran complained of 
back pain five days a week all day.  She stated that on bad 
days, when her back hurt her more, she had to take Advil and 
lay down.  The veteran had forward flexion of the lumbar 
spine from 0-70 degrees, with complaints of pain at 70 
degrees at T12, L2 area, and she could go on to 90 degrees.  
She was able to extend to 30 degrees with pain at 30 degrees, 
and she could right and left flex and rotate to 30 degrees.  
Repetitive range of motion again showed pain at 70 degrees of 
flexion and 30 degrees of extension.  Posture, gait, stance, 
and coordination were within normal limits, and no ambulatory 
aids were used.  X-rays showed questionable narrowing of the 
L5-S1 disc space, which may be a normal variant or secondary 
to mild disc disease.  The diagnosis was mechanical low back 
pain.  

Neither the old criteria for a 20 percent rating under DC 
5292 nor the new criteria for a 20 percent rating under DC 
5237 are met.  Moderate limitation of motion of the lumbar 
spine was not demonstrated.  Further, the veteran had forward 
flexion greater than 60 degrees, i.e., to 90 degrees.  Even 
with pain and repetitive motion, she was able to forward flex 
to 70 degrees and extend to 30 degrees.  Therefore, even when 
38 C.F.R. §§ 4.40 and 4.45 are considered, the disability 
does not approximate the criteria for a 20 percent rating.  
See DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Combined range of motion of the thoracolumbar spine was 240 
degrees, significantly more than 120 degrees.  There were no 
findings of muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Rather, 
lumbar curvature was intact, and posture, gait, stance, and 
coordination were within normal limits.  With respect to 
Diagnostic Code 5295, there have been no findings of muscle 
spasm or loss of lateral spine motion so as to warrant a 20 
percent rating.  Accordingly, a higher initial rating than 
the 10 percent currently assigned is not warranted.  The 
veteran is not service connected for intervertebral disc 
syndrome; therefore, consideration of DC 5243 is not 
appropriate.

The RO considered and decided not to assign an extraschedular 
rating in June 2005.  An extraschedular rating is assigned 
when a service-connected disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this case, the Board declines referring 
the case for an extraschedular rating.  There have not been 
frequent periods of hospitalization during the rating period 
due to the disability at issue, and marked interference with 
employment is not shown.  In fact, the veteran indicated on 
examination in January 2005 that she had lost no time off in 
the past 12 months for medical reasons.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Multiple joint pain

The veteran appeals the RO's September 2004 denial of service 
connection for multiple joint pain.  Service connection for 
knee, ankle, feet, and hand and wrist disorders were also 
denied, but those claims were not appealed.  The veteran 
argues that service connection should be granted for multiple 
joint pain because it was listed on her medical evaluation 
report as one of the causes for her release from service.  
Also, her multiple joint pain causes her knees to swell 
periodically and she is in constant pain.  She states that 
her knees were swollen and she was in pain at the time of the 
January 2005 VA examination.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran did not have foreign service.  Service medical 
records show treatment for joint pain and the veteran's 
December 2002 medical evaluation board report indicates a 
diagnosis of chronic pains in multiple joints (arthralgias) 
without laboratory confirmation of an inflammatory process.

On VA examination in January 2005, the veteran stated that 
multiple joint pain occurred during service.  She was not on 
any medication for joint pain and stated that she still had 
knee joint pain and swelling and hand pain also.  Examination 
revealed her posture and gait to be normal with no ambulatory 
aids used.  Her musculoskeletal examination showed the hands 
had no heat, redness, or erythema, and that there was no 
swelling of any of the distal or proximal interphalangeal 
joints.  No nodules were palpated in the finger joints.  The 
thumbs approximated the tips of the fingers and the tips of 
the fingers could approximate the medial transverse fold of 
the thumbs without difficulty.  The wrists showed no heat, 
redness, or erythema, and range of motion of them showed 
dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 45 
degrees, with no weakness or incoordination on repetitive 
motion.  The elbows flexed to 145 degrees and had no heat, 
redness, or erythema, and there was no weakness or 
incoordination on repetitive motion.  The knees showed no 
heat, redness, edema, or swelling.  They flexed to 140 
degrees and extended to 0.  Repetitive motion showed no 
weakness or incoordination.  The knees were stable to varus 
and valgus motion and had negative drawer tests and 
McMurray's.  The ankles showed no heat, redness, erythema, or 
swelling.  They dorsiflexed to 20 degrees and plantarflexed 
to 45 degrees and repetitive motion showed no incoordination 
or weakness.  Anterior drawer tests were negative and there 
was no evidence of ligament weakness.  The feet showed no 
crutches, braces, or cane needed.  No corrective shoes, shoe 
inserts, or braces were used.  The feet had no edema or 
instability or weakness.  There was mild tenderness to 
palpation of the arches.  Standing, squatting, supination, 
pronation, and rising on toes and heels were within normal 
limits.  

X-rays were taken and considered.  The diagnoses were no 
clinical or radiographic evidence of osteoarthritis or other 
osteopathy of the knees, ankles, feet, wrists, or hands.  
Rheumatoid factor was negative.

In order for service connection to be granted, there must be 
a currently diagnosed disability.  In this case, there was no 
chronic joint disease diagnosed in service and there is not 
any currently diagnosed disability.  A VA medical examination 
was conducted in January 2005, and the veteran was physically 
examined and had X-rays considered at that time, yet the 
examiner diagnosed no clinical or radiographic evidence of 
osteoarthritis or other osteopathy of the knees, ankles, 
feet, wrists, or hands.  Rheumatoid factor was negative.  
Pain alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  In the absence of a currently diagnosed 
disability, service connection can not be granted.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  

The veteran's argument that service connection should be 
granted because multiple joint pain was listed on her medical 
evaluation report as one of the causes for her release from 
service fails as insufficient to establish service 
connection.  Also, since she is a layperson, she is unable to 
render a diagnosis of a current medical disability.  Medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).


ORDER

A higher initial rating for mechanical low back pain is 
denied.

Service connection for multiple joint pain is denied.


REMAND

The veteran was noted to have small bilateral ovarian cysts 
during service on medical evaluation board in October 2002.  
She stated in August 2006 that she does have complications 
from her ovarian cysts.  She stated that her monthly 
menstrual cycle was complicated due to them.  The cysts made 
her cycles irregular and her cramping much more severe, and 
she bleeds heavier, has mood swings, and has longer cycles.  
Her cycle used to last 3 to 4 days and now it lasts 7 to 8 
days, she reported.  

The VA examiner who examined the veteran in January 2005 
diagnosed functional dysmenorrhea.  There was no indication 
whether or not the veteran continues to suffer from ovarian 
cysts.  Therefore, an additional VA examination is warranted.  
Beforehand, however, any additional relevant VA or private 
medical records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
and non-VA medical care providers that 
have treated her for residuals of 
ovarian cysts since her separation from 
service, and make arrangements to 
obtain all records that she adequately 
identifies.  

2.  Thereafter, make arrangements for a 
VA gynecological examination.  Provide 
the examiner with the claims file.  The 
examiner must review the claims folder, 
and state that this was accomplished in 
the examination report.

All necessary tests should be 
conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should render an opinion 
as to whether the veteran has any 
current residuals of the ovarian cysts 
that were shown on ultrasound during 
service in May 2002.  

In other words, the examiner should 
render an opinion as to whether it is 
at least as likely as not (a 
probability of at least 50 percent) 
that the veteran currently has any 
gynecological disorder (i.e., ovarian 
cysts, functional dysmenorrheal, etc.) 
that had its onset during active 
service or is related to the ovarian 
cysts that were present in service.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Finally, again consider the 
veteran's pending claim in light of any 
additional evidence added to the 
record.  If the benefit sought on 
appeal remains denied, the veteran and 
her representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


